In the
   United States Court of Appeals
                       For the Seventh Circuit



No. 02-2210

JAMES GALDIKAS, CATHERINE HANSEN,
CAROL D. HEDGSPETH, et al.,

                                                 Plaintiffs-Appellants,
                                 v.

STUART I. FAGAN, PAULA WOLFF,
HARRY KLEIN, et al.,

                                                 Defendants-Appellees.

                            __________

          Appeal from the United States District Court
     for the Northern District of Illinois, Eastern Division.
         No. 01 C 4268 – Suzanne B. Conlon, Judge.
                          _________

            ON MOTION TO STAY THE MANDATE
                       _________

                       OCTOBER 16, 2003*
                           _________




     *
         This opinion is being released initially in typescript form.
No. 02-2210                                                   Page 2


       RIPPLE, Circuit Judge (in chambers). In an application
presented to me on October 15, the plaintiffs move to stay the
issuance of the mandate pending the filing of a petition for a writ of
certiorari. A movant seeking such a stay must demonstrate that
there is a reasonable probability of succeeding on the merits and
that the movant will suffer irreparable injury absent a stay. Nanda
v. Bd. of Trs. of the Univ. of Ill., 312 F.3d 852, 853 (7th Cir. 2002)
(Ripple, J., in chambers). To show a reasonable probability of
success on the merits, the movant must demonstrate a reasonable
probability that four Justices will vote to grant certiorari and a
reasonable possibility that five Justices will vote to reverse this
court’s judgment. Id. at 853-54.

       The plaintiffs have not met their burden. The plaintiffs
assert that this court’s decision conflicts with County of Sacramento
v. Lewis, 523 U.S. 833, 850 (1998), because the panel failed to apply
the standards in that case. The court, however, discussed County of
Sacramento at considerable length and specifically noted that
resolution of the ambiguities in that case was not required because
the plaintiffs’ due process claim failed under any reading of Lewis.
See Galdikas v. Fagan, 342 F.3d 684, 690 n.3 (7th Cir. 2003).

      Because the plaintiffs have failed to demonstrate a reasonable
probability of success on the merits, the motion must be denied.

                                Motion for Stay of Mandate Denied